Order entered October 31, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00126-CR

                           SILVINO RICARDO AREVALO, Appellant

                                                V.

                                   THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F16-24895-U

                                             ORDER
        Before the Court is court reporter Sasha S. Brooks’s October 29, 2018 request for an

extension of time to file the State’s exhibits to the reporter’s record. The exhibits have been

tendered for filing. We GRANT the request and ORDER the exhibits to the reporter’s record

filed as of the date of receipt.


                                                       /s/   LANA MYERS
                                                             JUSTICE